FILED
                             NOT FOR PUBLICATION                            SEP 13 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10396
                                                      11-10398
                Plaintiff - Appellee,
                                                 D.C. Nos. 4:11-cr-00466-DCB
  v.                                                       4:11-cr-50058-DCB

FRANCISCO GUZMAN-PEREZ,                          MEMORANDUM *

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James M. Moody, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In these consolidated appeals, Francisco Guzman-Perez appeals from the

24-month sentence imposed following his guilty-plea conviction for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable James M. Moody, United States District Judge for the
Eastern District of Arkansas, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326; and the 12-month sentence imposed

upon revocation of supervised release. Pursuant to Anders v. California, 386 U.S.
738 (1967), Guzman-Perez’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Guzman-Perez with the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waivers. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      In case numbers 11-10396 and 11-10398, the appeals are DISMISSED.




                                         2                          11-10396 & 11-10398